COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of J. S., A Child

Appellate case number:      01-19-00146-CV

Trial court case number:    2018-00409J

Trial court:                314th District Court of Harris County

        This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”) for both the mother
and the father of the child, J.S. On April 4, 2019, appointed counsel for the father, H.L.S.,
filed his appellant’s brief on the merits. On April 16, 2019, Michellé Placzek, appointed
counsel for the mother, A.H., filed an appellant’s brief concluding that the above-
referenced appeal by the mother is frivolous. See Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st
Dist.] 2003, no pet.) (Anders procedures are appropriate in a parental termination appeal).
        However, although counsel’s Anders brief states that she is filing a motion to
withdraw and has complied with all Anders requirements, counsel has neither filed a
motion to withdraw with the Clerk of this Court nor provided a certificate of service of the
Anders brief and motion to withdraw on the pro se appellant, A.H., with her last known
address. If appointed counsel believes that an appeal is frivolous, counsel must request
permission to withdraw. See Anders, 386 U.S. at 744. An Anders brief must accompany
a motion to withdraw, neither the brief nor the motion may be filed on its own. See id.
        Accordingly, the Court orders appellant’s appointed counsel, Michellé Placzek, to
file the required motion to withdraw and certificate of service of the brief and motion on
the pro se appellant, A.H., with the Clerk of this Court within 5 days of the date of this
order. See TEX. R. APP. P. 6.5.

      It is so ORDERED.
Judge’s signature: ___/s/ Evely V. Keyes___
                   x Acting individually    Acting for the Court
Date: __April 23, 2019____________________